PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BREIDENTHAL et al.
Application No. 16/233,927
Filed: 27 Dec 2018
For: SYSTEM AND METHOD OF USING MULTI-CHAMBERED RECEPTACLES
Docket No. 2599-192.US3
:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the petition under 37 CFR 1.46, filed April 16, 2021. 

The petition is GRANTED.

Petitioner asserts that Applicant is a person who otherwise shows sufficient proprietary interest in the application.  

37 CFR 1.46(b) states:

(b) If an application under 35 U.S.C. 111 is made by a person other than the inventor under paragraph (a) of this section, the application must contain an application data sheet under § 1.76 specifying in the applicant information section (§ 1.76(b)(7)) the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter….

	(1) If the applicant is the assignee or a person to whom the inventor is under an obligation to assign the invention, documentary evidence of ownership (e.g., assignment for an assignee, employment agreement for a person to whom the inventor is under an obligation to assign the invention) should be recorded as provided for in part 3 of this chapter no later than the date the issue fee is paid in the application. 

	(2) If the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including:

                         (i) The fee set forth in § 1.17(g); 
	                         (ii) A showing that such person has sufficient proprietary interest in the matter; and 
	(iii) A statement that making the application for patent by a person who                    otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties.

With the instant petition, petitioner has paid the $220 petition fee, included a showing of proprietary interest in the form of an assignment in the parent application, and included a statement that making the application for patent is appropriate to preserve the rights of the parties.

Accordingly, the Substitute Statement for inventor Scott S. Breidenthal, signed by Co-Applicants Qualigen, Inc. (as assignee) and Gen-Probe Incorporated (as party showing a sufficient proprietary interest in the matter) will be entered.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor		    	
Office of Petitions